MONTGOMERY, Judge.
This contest involves the title obtained by appellant, C. C. Brunner, to certain real estate situated in Louisville, Jefferson County, Kentucky, under a tax deed. The Chancellor adjudged the deed to be void.
The sole question presented is whether it is mandatory under KRS 91.470 that a levy be made upon personal property before the taxpayer’s real property may be sold for the collection of taxes.
Appellee, Ethel Morgan, by uncontradict-ed proof, showed that she owned personal property out of which the pertinent taxes could have been collected. No effort was made by the tax collector to discover any personal property upon which to make a levy except an unsuccessful examination of his records.
Appellant contends that KRS 91.480(3) renders directory KIRS 91.470 and 91.480 (1) (2). The same contention was unsuccessfully made in Brunner v. Bell, Ky., 290 S.W.2d 461. A full discussion of the statutes and principles involved is contained therein. Brunner v. Bell, supra, is controlling here.
Judgment affirmed.